DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Response to Amendment
Applicant’s submission of a response was received on 14 February 2022. Presently, claims 1-20 are pending.
All rejections not reiterated below are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference and/or embodiment applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Interpretation
Claim limitation seal arrester is interpreted under 112(f) in claims 1-6, 8-16, and 18-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 111188653 published on 22 May 2020).
[AltContent: textbox (A)][AltContent: textbox (B)] 
    PNG
    media_image1.png
    485
    485
    media_image1.png
    Greyscale

Regarding claim 1, Yang discloses a turboexpander for vehicle exhaust, comprising:
a face seal assembly (2, 11) comprising:
a seal carrier (portion of 2 at spring 6);
a seal element (portion of 2 at 11) supported by the seal carrier;
a rotating seal plate (11) interactive with the seal element to define a face seal at a seal contact surface (A in annotated Fig 1 above); and
a seal arrester (6, “the set ring 6, through the axial limiting action of the snap ring 6, the stable assembly can be in the static ring 2” [0031] of  the translation available on Espacenet, or 2/3 of the way down the 5th page in the configured to engage the seal carrier at a predetermined amount of wear of the seal element to stop wear of the seal element;
wherein the seal arrester engages the seal carrier at an arrester contact surface (B in annotated Fig 1 above), the seal contact surface located at the same axial location as the seal contact surface (see Fig 1).
Regarding claim 2, Yang discloses
a spring element (5) configured to urge the seal carrier and the seal element toward the seal plate.
Regarding claim 3, Yang discloses
the seal arrester prevents urging (“axial limiting action” as described in claim 1 above) of the seal carrier and the seal element toward the seal plate via the spring element.
Regarding claim 4, Yang discloses
a seal support (spring seat 3, which is c-shaped in cross section to enclose spring 5 and static ring 2), with the seal carrier and the seal element housed in the seal support.
Regarding claim 5, Yang discloses
the seal arrester (6) is secured to the seal support (3).
Regarding claim 6, Yang discloses
the seal arrester is secured via one or more of a snap fit (“snap ring”) or installed in a groove (see Fig 1) of the seal support.
s 1-4, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inouye (US 4,294,453).
[AltContent: textbox (B)][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: textbox (C2)][AltContent: textbox (C1)][AltContent: textbox (6)]
    PNG
    media_image2.png
    329
    352
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    318
    263
    media_image3.png
    Greyscale


Regarding claim 1, Inouye discloses: 
A face seal assembly, comprising: 
a seal carrier (5, see Fig 8); 
a seal element (24) supported by the seal carrier;
a rotating seal plate (3) interactive with the seal element to define a face seal at a seal contact surface (C1 in annotated Fig 8 above); and
a seal arrester (19, col 3 lines 47-52) configured to engage the seal carrier at a predetermined amount of wear of the seal element to stop wear of the seal element,
wherein the seal arrester engages the seal carrier at an arrester contact surface (C2 in annotated Fig 8 above), the seal contact surface located at a same axial location as the seal contact surface.
claim 2, Inouye discloses:
a spring element (6) configured to urge the seal carrier and the seal element toward the seal plate.
Regarding claim 3, Inouye discloses:
the seal arrester prevents urging of the seal carrier and the seal element toward the seal plate via the spring element (col 3 lines 47-52).
Regarding claim 4, Inouye discloses:
a seal support (casing 1), with the seal carrier and the seal element housed in the seal support (see Fig 8).
Regarding claim 7, Inouye discloses:
the seal arrester includes an arrester base (B in annotated Fig 8 above) and an arrester arm (A in annotated Fig 8 above) extending from the arrester base, the arrester arm configured to engage the seal carrier.
Regarding claim 9, Inouye discloses:
the seal arrester is contoured to improve oil circulation at the seal arrester (at hole 15, col 3 lines 19-37).
Regarding claim 10, Inouye discloses:
the seal element includes a nose portion (left-most portion of 24, having a smaller radial height than remainder of seal) configured to engage the seal plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Francisco (US 2013/0274023) in view of Yang (CN 111188653 published on 22 May 2020)
Regarding claim 11, Francisco discloses:
A gas turbine engine ([0014]), comprising:
a turbine (inherent in a gas turbine engine);
a rotating shaft (12) driven by the turbine;
a bearing assembly (30, 32, 34, [0014]) supportive of the shaft; and
a face seal assembly (16: 26, 24, [0003]) configured to seal the bearing assembly, including:
a seal carrier (housing 22, [0015]);
a seal element (26) supported by the seal carrier (via 28);
a rotating seal plate (24, [0016]) interactive with the seal element to define a face seal; and
Francisco does not disclose:
a seal arrester configured to engage the seal carrier at a predetermined amount of wear of the seal element to stop wear of the seal element.
Francisco does not disclose the details of the particular seal shown in Fig 1, as the disclosure is primarily directed to the shaft.
Yang teaches:
 (Yang 11). The mating ring is mounted on the shaft to rotate therewith and has a contact face which slidably engages and interfaces with the stator carbon seal (Yang [0013]). In many cases, the carbon seal is movable (axially relative to the shaft) against and away from the mating ring by springs (Yang 5) and air pressure. Typically, the interfacing surfaces that comprise the contact faces of the mating ring and the carbon seal are lubricated (Yang [0030]) to minimize friction and wear.” Further, Yang teaches a seal arrester (6) and other elements of the claimed seal (see 102 rejection over Yang).
COMBINATION
It is obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143(A).  The MPEP states the prior art must: (1) teach each claimed element (a method or apparatus that will be modified), (2) show that one of ordinary skill in the art could have combined the elements by known methods and that the combination doesn’t change the function of the elements, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(A).
In this case, Francisco discloses the claimed gas turbine engine, as described above and discloses certain requirements for a seal ([0003]), but does not disclose all elements of the claimed seal. Yang teaches all elements of the claimed seal, which seal meets all requirements given by Francisco ([0003]) for a seal for use at the turbine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine of Francisco by using the seal of Yang, including the seal arrester, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 12, 13, 14, 15, and 16 are rejected over Francisco in view of Yang, with the limitations of each of these claims addressed in the 102 over Yang for the corresponding claims 2, 3, 4, 5, and 6.

Claims 11-14, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Francisco (US 2013/0274023) in view of in view of Inouye (US 4,294,453).
Regarding claim 11, Francisco discloses:
A gas turbine engine ([0014]), comprising:
a turbine (inherent in a gas turbine engine);
a rotating shaft (12) driven by the turbine;
a bearing assembly (30, 32, 34, [0014]) supportive of the shaft; and
a face seal assembly (16: 26, 24, [0003]) configured to seal the bearing assembly, including:
a seal carrier (housing 22, [0015]);
a seal element (26) supported by the seal carrier (via 28);
a rotating seal plate (24, [0016]) interactive with the seal element to define a face seal; and
Francisco does not disclose:
a seal arrester configured to engage the seal carrier at a predetermined amount of wear of the seal element to stop wear of the seal element.
Francisco does not disclose the details of the particular seal shown in Fig 1, as the disclosure is primarily directed to the shaft.
Inouye teaches:
A face seal (see Fig 8) for high pressure or high speed applications, such as a pump or compressor (col 1 lines 6-9). Inouye teaches a seal exactly as described in Francisco [0003]: “a rotary face seal assembly with a seal element (Inouye 24) and a mating ring (Inouye 3). The mating ring is mounted on the shaft to rotate therewith and has a contact face which slidably engages and interfaces with the stator carbon seal. In many cases, the carbon seal is movable (axially relative to the shaft) against and away from the mating ring by springs (Inouye 6) and air pressure. Typically, the interfacing surfaces that comprise the contact faces of the mating ring and the carbon seal are lubricated (Inouye: col 3 lines 19-37) to minimize friction and wear.” Further, Inouye teaches a seal 
COMBINATION
It is obvious to combine prior art elements according to known methods to yield predictable results.  See MPEP 2143(A).  The MPEP states the prior art must: (1) teach each claimed element (a method or apparatus that will be modified), (2) show that one of ordinary skill in the art could have combined the elements by known methods and that the combination doesn’t change the function of the elements, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(A).
In this case, Francisco discloses the claimed gas turbine engine, as described above and discloses certain requirements for a seal ([0003]), but does not disclose all elements of the claimed seal. Inouye teaches all elements of the claimed seal, which seal meets all requirements given by Francisco ([0003]) for a seal for use at the turbine bearing. Since the seal of Inouye meets all requirements for a seal, as described by Francisco, and Inouye’s seal is intended for high pressure, high speed environments, one of ordinary skill would have recognized that the seal of Inouye was compatible with the gas turbine engine of Francisco.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the gas turbine engine of Francisco by using the seal of Inouye (Fig 8), including the seal arrester, because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, 
Claims 12, 13, 14, 17, 19, and 20 are rejected over Francisco in view of Inouye, with the limitations of each of these claims addressed in the 102 over Inouye for the corresponding claims 2, 3, 4, 7, 9, and 10.
Allowable Subject Matter
Claim 8 is allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The PTO-892 includes the documents cited in the EPO Search Opinion, which is also on the PTO-892.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745